Case 2:20-bk-16040-WB         Doc 120 Filed 09/24/20 Entered 09/24/20 11:59:24      Desc
                               Main Document    Page 1 of 6


  1   ADAM A. LEWIS (BAR NO. 88736)
      ALewis@mofo.com
  2   MORRISON & FOERSTER LLP
      425 Market Street
  3   San Francisco, California 94105-2482
      Telephone: 415.268.7000
  4   Facsimile: 415.268.7522

  5   ERICA J. RICHARDS (Pro Hac Vice -
      pending)
  6   ERichards@mofo.com
      MORRISON & FOERSTER LLP
  7   250 West 55th Street
      New York, New York 10019-9601
  8   Telephone: 212.468.8000
      Facsimile: 212.468.7900
  9
      Attorneys for Creditor
 10   UNITED PARCEL SERVICE, INC.

 11                                  UNITED STATES BANKRUPTCY COURT

 12                                  CENTRAL DISTRICT OF CALIFORNIA

 13                                       LOS ANGELES DIVISION

 14

 15   In re                                            Case No. 2:20-16040

 16    G-Star Raw Retail Inc.,                         (Jointly Administered with Case No.
                                                       2:20-16041)
 17                           Debtor.
                                                       Chapter 11
 18
      In re                                            LIMITED OBJECTION AND
 19                                                    RESERVATION OF RIGHTS OF
      G-Star, Inc.,                                    UNITED PARCEL SERVICE TO
 20                                                    DEBTORS’ JOINT CHAPTER 11
                              Debtor.                  PLAN OF REORGANIZATION
 21                                                    DATED AUGUST 27, 2020

 22                                                    Date:     October 8, 2020
                                                       Time:     10:00 a.m.
 23                                                    Place:    Honorable Julia W. Brand
                                                                 Courtroom 1375
 24                                                              255 East Temple Street
                                                                 Los Angeles, CA 90012
 25
       ¥      Affects all Debtors
 26
       Ƒ      Affects G-Star Raw Retail, Inc.
 27
       Ƒ      Affects G-Star, Inc.
 28
      LIMITED OBJECTION OF UPS
       sf-4343894
Case 2:20-bk-16040-WB         Doc 120 Filed 09/24/20 Entered 09/24/20 11:59:24                Desc
                               Main Document    Page 2 of 6


  1          United Parcel Service, Inc. (collectively with its affiliates, “UPS”), by and through its

  2   undersigned counsel, submits this limited objection and reservation of rights with respect to

  3   certain of the proposed cure amounts set forth in Exhibits 3 and 4 to the Debtors’ Joint

  4   Chapter 11 Plan of Reorganization dated August 27, 2020 [Dkt. Nos. 98, 115] (the “Cure

  5   Schedules”),1 and respectfully represents as follows:

  6                                            BACKGROUND

  7          1.        On July 3, 2020 (the “Petition Date”), G-Star Raw Retail Inc. (“G-Star Retail”)

  8   and G-Star Inc. (“G-Star Inc.” and, together with G-Star Retail, the “Debtors”) filed voluntary

  9   petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

 10   Code”) with the United States Bankruptcy Court for the Central District of California (the

 11   “Court”).

 12          2.        Upon information and belief, the Debtors are operating their business and

 13   managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

 14   Bankruptcy Code.

 15          3.        On August 27, 2020, the Debtors filed the Debtors’ Joint Chapter 11 Plan of

 16   Reorganization Dated August 27, 2020 [Dkt. No. 98] (the “Plan”).

 17          4.        On September 16, 2020, the Debtors filed Exhibits 1 through 6 to the Plan,

 18   including the Cure Schedules [Dkt. No. 115]. Exhibit 3 (the “G-Star Retail Cure Schedule”)

 19   designates a shipping contract with UPS (the “UPS Retail Contract”) for assumption by G-Star

 20   Retail with a proposed cure amount of $1,018.00. Exhibit 4 (the “G-Star Inc. Cure Schedule”)

 21   designates (a) a shipping contract with UPS Supply Chain Solutions (the “UPS SCS Contract”)

 22   for assumption by G-Star Inc. with a proposed cure amount of “TBD” and (b) a shipping contract

 23   with UPS for assumption by G-Star Inc. (the “UPS Inc. Contract” and, together with the UPS

 24   Retail Contract and the UPS SCS Contract, the “UPS Contracts”) with a proposed cure amount

 25   of $72,477.00.

 26

 27          1
               Capitalized terms used and not otherwise defined herein have the meanings ascribed to
 28   them in the Cure Schedules and accompanying documents.
                                                        1
      sf-4343894
Case 2:20-bk-16040-WB          Doc 120 Filed 09/24/20 Entered 09/24/20 11:59:24                Desc
                                Main Document    Page 3 of 6


  1                                              OBJECTION

  2          5.      Section 365(b) of the Bankruptcy Code provides in pertinent part as follows:

  3                  (b)(1) If there has been a default in an executory contract or
                     unexpired lease of the debtor, the trustee may not assume such
  4
                     contract or lease unless, at the time of assumption of such contract or
  5                  lease, the trustee—

  6                          (A) cures, or provides adequate assurance that the trustee
                     will promptly cure, such default…;
  7
                             (B) compensates, or provides adequate assurance that the
  8                  trustee will promptly compensate, a party other than the debtor to
  9                  such contract or lease, for any actual pecuniary loss to such party
                     resulting from such default; and
 10
                            (C) provides adequate assurance of future performance
 11                  under such contract or lease.

 12   11 U.S.C. § 365(b)(1).
 13          6.      As an initial matter, at least two of the “separate” UPS Contracts identified for
 14   assumption by the respective Debtors appear to constitute a single contract that is incapable of
 15   being assumed on a piecemeal basis. UPS objects to any attempt by the Debtors to bifurcate or
 16   “cherry pick” the UPS Contracts by seeking to assume some, but not all, of their obligations
 17   under a given UPS Contract.
 18          7.      In addition, based on a review of its books and records, UPS is owed not less than
 19   $230,966.43 in the aggregate under the UPS Contracts (comprised of outstanding prepetition
 20   invoices, but excluding any postpetition amounts that have been incurred or billed but have not
 21   yet come due). Contemporaneously with the filing of this objection, UPS will provide Debtors’
 22   counsel with a schedule of the outstanding invoices to facilitate reconciliation of the correct cure
 23   amounts associated with the UPS Contracts.
 24   ///
 25   ///
 26   ///
 27   ///
 28
      LIMITED OBJECTION OF UPS                          2
       sf-4343894
Case 2:20-bk-16040-WB         Doc 120 Filed 09/24/20 Entered 09/24/20 11:59:24                 Desc
                               Main Document    Page 4 of 6


  1            UPS reserves all rights with respect to the Debtors and other parties, including the right to

  2   seek relief from this Court (a) to compel payment of its prepetition claims and assumption or

  3   rejection of its contract and (b) to seek allowance and payment of its postpetition administrative

  4   expenses. Nothing herein shall be considered a waiver or release of any rights, claims or defenses

  5   that UPS or its affiliates may have against anyone, including but not limited to the Debtors.

  6   Dated:         September 24, 2020              ADAM A. LEWIS
                                                     ERICA J. RICHARDS (PRO HAC VICE –
  7                                                  PENDING)
                                                     MORRISON & FOERSTER LLP
  8

  9
                                                     By:     /s/ Adam A. Lewis
 10                                                           ADAM A. LEWIS
 11                                                          Attorneys for Creditor
                                                             UNITED PARCEL SERVICE, INC.
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      LIMITED OBJECTION OF UPS                           3
       sf-4343894
        Case 2:20-bk-16040-WB                     Doc 120 Filed 09/24/20 Entered 09/24/20 11:59:24                                       Desc
                                                   Main Document    Page 5 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Morrison & Foerster LLP, 425 Market Street, San Francisco, CA 94105

A true and correct copy of the foregoing document entitled (specify): LIMITED OBJECTION AND
RESERVATION OF RIGHTS OF UNITED PARCEL SERVICE TO DEBTORS’ JOINT CHAPTER 11
PLAN OF REORGANIZATION DATED AUGUST 27, 2020 will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the
                                                                              e foregoing is true and
                                                                                                  a d correct.
                                                                                                  an

 09/24/2020                 MARGARET MCILHARGIE
 Date                           Printed Name                                                    S
                                                                                                Signature
                                                                                                 ignature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
sf-4343949
        Case 2:20-bk-16040-WB                     Doc 120 Filed 09/24/20 Entered 09/24/20 11:59:24                                       Desc
                                                   Main Document    Page 6 of 6




    x   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
        Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
    x   M Douglas Flahaut flahaut.douglas@arentfox.com
    x   Asa S Hami ahami@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.info
        ruptcy.com
    x   M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfir
        m.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rh
        mfirm.com
    x   Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
    x   William W Huckins whuckins@allenmatkins.com, clynch@allenmatkins.com
    x   Gregory Kent Jones (TR) gjones@sycr.com, smjohnson@sycr.com;C191@ecfcbis.com
    x   Dare Law dare.law@usdoj.gov
    x   David W. Meadows david@davidwmeadowslaw.com
    x   Aram Ordubegian ordubegian.aram@arentfox.com
    x   Kristen N Pate ggpbk@ggp.com
    x   Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
        erlaw.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x   Michael St James ecf@stjames-law.com
    x   Ronald M Tucker rtucker@simon.com,
        cmartin@simon.com;psummers@simon.com;Bankruptcy@simon.com
    x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x   Eric R Wilson kdwbankruptcydepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
    x   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
sf-4343949
